UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-1330



KAREN DEESE,

                                              Plaintiff - Appellant,

          versus


ROBESON COUNTY DEPARTMENT OF SOCIAL SERVICES;
ROBESON COUNTY SOCIAL SERVICES BOARD; JACK D.
BRYAN, Agent, individually and in his official
capacity as Director of Robeson County
Department of Social Services,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. William Norton Mason,
Magistrate Judge. (CA-00-135-7-MA)


Submitted:     September 19, 2002      Decided:   September 25, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William L. Davis, III, Lumberton, North Carolina, for Appellant.
Bruce D. Morton, HEDRICK, BLACKWELL & CRINER, L.L.P., Wilmington,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Karen Deese appeals from the magistrate judge’s order granting

summary judgment in favor of the Defendants and dismissing her

complaint raising race discrimination Title VII and 42 U.S.C. §

1983 (2000) claims.*       Deese argues that the district court erred in

granting summary judgment in favor of the Defendants because her

job   performance    was    satisfactory   and   she   met   the   legitimate

expectations of her position.        Finding no error, we affirm.

      This court reviews a grant of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).     Summary judgment is appropriate only if there are no

material facts in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322 (1986).            This court must view the

evidence in the light most favorable to the non-moving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).               Our

review of the materials before us convinces us that race was not a

motivating factor in Deese’s discharge. We therefore affirm on the

reasoning of the district court. See Deese v. Robeson County Dep’t

of Social Servs., No. CA-00-135-7-MA (E.D.N.C. Feb. 25, 2002).




      *
          The parties consented to the jurisdiction of the magistrate
judge.     28 U.S.C. § 636(c) (2000).


                                      2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3